Title: To James Madison from James Lewis, 5 December 1806
From: Lewis, James
To: Madison, James



Sir
Albemarle Virginia Decr. 5th. 1806.

I have a Son who is Just arrived to a State of Manhood and w Some time ago Expressed a desire of Entering on board of one of our Vessells & prcured a Letter of Recommendation as I have been Informed from Majr. Thomas M. Randolph to the Secretary of the Navy to prcure him a birth.  Some short time since when there was an Expectation of having a Brush with the Spaniards he fell in company with a Recruiting officer & Joined the army.  I am Verry unwilling for him to go in the Army in his present Standing.  If you will be so obliging to use your Interest with the President the Secretary of the Navy or War department to Get my Son as High a Birth in one of our Vessells or in the Army as you Can you will confer an Obligation both On him & me  I am in hopes he will not disgrace the Recommendation.
I am with Sentiments of Respect Yours &c

Jas. Lewis


Note  I have written to the President & Majr. T. M. Randolph a letter of a Similar Nature.


J. L.

